LACOMBE, Circuit Judge.
When this motion' was under advisement some weeks ago, the circumstantial evidence presented by the markings on the disks was most persuasive. It was difficult to understand how it could be possible that the effect could be produced in a substance so soft it could be pushed aside without cutting or removal. Nevertheless the sworn denials were so positive,' it seemed better to leave the question to be" determined until after the proofs had been taken. The evidence which has now been presented by the defendant, many questions quite crucial in their character not being answered, does not overcome the ease made by thé exhibits and the affidavits presented on the original motion. The motion, now renewed upon the pleadings and affidavits already on'file, the exhibits heretofore presented, *1021the deposition of Cheney, and the affidavits submitted by defendant, is granted, and preliminary injunction as prayed will issue. Injunction not to become operative for 10 days after this decision, and if, within such time, defendants take an appeal and claim preference, an order will be made staying operation of the injunction until after decision of court of appeals.